Title: To James Madison from John Condit, 6 September 1802
From: Condit, John
To: Madison, James


Letter not found. 6 September 1802, Newark, New Jersey. Mentioned in Daniel Brent to Condit, 13 Sept. 1802 (DNA: RG 59, DL, vol. 14), as a request for a land patent. Brent replied in JM’s absence, forwarding to the New Jersey congressman a patent “for Three hundred eighteen Acres and fifty perches of land granted to Joseph Cone out of the reservation for satisfying the claims of the Refugees from Canada.”
